     Case: 1:16-cr-00329-SL Doc #: 556 Filed: 08/20/19 1 of 3. PageID #: 24295




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 UNITED STATES OF AMERICA,                          )   CASE NO.: 1:16CR329-1
                                                    )
                 Plaintiff,                         )   JUDGE SARA LIOI
                                                    )
           v.                                       )
                                                    )
 EDWARD R. HILLS,                                   )   MOTION FOR ORDER TO FILE
                                                    )   UNDER SEAL
                 Defendant.                         )




        The Office of the United States Attorney requires an order permitting the filing of a

document under seal due to a material change in the Defendant’s economic circumstances. This

notice is pursuant to statute.


         “A restitution order shall provide that the defendant shall notify the court and the
        Attorney General of any material change in the defendant's economic circumstances that
        might affect the defendant's ability to pay restitution. The court may also accept
        notification of a material change in the defendant's economic circumstances from the
        United States or from the victim.” 18 U.S.C.A. § 3664 [emphasis supplied]

The information in question however, is in part, taken from the Defendant’s Pre-Sentence

Investigation Report, and should not be disclosed in a public filing. This request is pursuant to

Local Rule 5.2 which requires the authority of a court order or statute to permit the filing of a

document under seal. Based upon the foregoing, it is respectfully requested this motion be

granted.
Case: 1:16-cr-00329-SL Doc #: 556 Filed: 08/20/19 2 of 3. PageID #: 24296



                                        Respectfully submitted,

                                        JUSTIN E. HERDMAN
                                        United States Attorney

                                  By:   /s/ Alex Rokakis
                                         Alex Rokakis (OH: 0029078)
                                         Assistant United States Attorney
                                         United States Court House
                                         801 West Superior Avenue, Suite 400
                                         Cleveland, OH 44113
                                         (216) 622-3673
                                         (216) 522-4542 (facsimile)
                                         Alex.Rokakis@usdoj.gov




                                   2
     Case: 1:16-cr-00329-SL Doc #: 556 Filed: 08/20/19 3 of 3. PageID #: 24297



                                   CERTIFICATE OF SERVICE

       I hereby certify that on this 20th day of August 2019 a copy of the foregoing document

was filed electronically. Notice of this filing will be sent to all parties by operation of the Court's

electronic filing system. All other parties will be served by regular U.S. Mail. Parties may

access this filing through the Court's system.


                                                       /s/ Alex Rokakis
                                                       Alex Rokakis
                                                       Assistant U.S. Attorney




                                                  3
